Exhibit 10.20

Penn Virginia Resource GP, LLC

Non-Employee Director Compensation Summary Sheet for 2012

Directors who are employees of Penn Virginia Resource GP, LLC or its affiliates
receive no additional compensation for service on the general partner’s board of
directors or any committees of the board. The table below summarizes the 2012
compensation program for the non-employee directors of Penn Virginia Resource
GP, LLC, effective January 1, 2012.

2012 Non-Employee Director Compensation Summary

 

Component

  

Amount

($)

  

Medium of Payment (1)

  

Timing of Payment (2)

Non-Employee Director Annual Retainer - $150,000 per year

   75,000 per year    Deferred Common Units    $18,750 credited quarterly   
75,000 per year    Cash    $18,750 paid quarterly

Chairman of the Board Annual Retainer

   125,000 per year    Cash    $31,250 paid quarterly

Audit Committee Chair Annual Retainer

   15,000 per year    Cash    $3,750 paid quarterly

Compensation and Benefits Chair Annual Retainer

   15,000 per year    Cash    $3,750 paid quarterly

Nominating and Governance Chair Annual Retainer

   6,000 per year    Cash    $1,500 paid quarterly

Board Meeting Fee

   2,000 per meeting    Cash    Paid quarterly

 

(1) The portion of the annual retainer paid in the form of deferred common units
is credited to each director’s Deferred Compensation Account. Beginning on
January 1 of the year following the year a director meets his/her Unit Ownership
Guidelines requirement, a director will receive the equity portion of his/her
annual retainer in common units, rather than deferred common units, unless
he/she elects to continue to receive deferred common units. In addition,
directors may elect to receive any cash payments in common units or deferred
common units, and may elect to defer the receipt of cash or common units they
receive under the Penn Virginia Resource GP, LLC Amended and Restated
Non-Employee Directors Deferred Compensation Plan.

(2) The fair market value of each quarterly crediting of deferred common units
is based upon the NYSE closing price of our common units on the dates that such
awards are granted.